DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 4/22/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Scholz et al. (U.S. Pat. 6,517,269).
Regarding independent Claim 1, Scholz et al. teach (cols. 1-6 and Figs. 1-7) a printer (100) comprising: a platen (150) that supports a print medium; an ejection head (col. 1, lines 28-38) that ejects a liquid as a droplet toward the supported print medium; a carriage (112) that mounts the ejection head; a guide shaft (118) that movably supports the carriage; a first frame (126); and a second frame (126) disposed opposite to the first frame, wherein one end portion of the guide shaft is fixed to the first frame and another end portion of the guide shaft is fixed to the second frame, and one end portion of the platen in a direction along the guide shaft is fixed to the first frame and another end portion of the platen in the direction along the guide shaft is fixed to the second frame (col. 3, lines 34-52).
Regarding Claim 2, Scholz et al. further teach (col. 5, lines 24-67, col. 5, lines 1-63 and Figs. 5-7) a cap disposed (160) in a first region between the first frame and the second frame and configured to cover a nozzle surface of the ejection head to eject the droplet, wherein the cap and the platen are disposed in an overlapping manner when the platen is viewed sideways.
Regarding Claim 3, Scholz et al. further teach (col. 5, lines 24-67, col. 5, lines 1-63 and Figs. 5-7) a cap (160) disposed in a second region which is a region different from a first region between the first frame and the second frame and which is provided in a direction of extension of the guide shaft, and configured to cover a nozzle surface of the ejection head to eject the droplet, wherein the carriage includes an offset portion (130, col. 3, lines 53-65 and Fig. 4) that displaces a position of the nozzle surface of the ejection head in a direction toward the second region relative to a position of a portion of the carriage supported by the guide shaft, and the nozzle surface is located in the second region in a state where the nozzle surface is covered with the cap. Please note the mounting positions of the ejection heads, best seen in Fig. 2, with respect to the sides of the carriage (where C-shaped bearings 130 are 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites, in particular, “a rigidity of the guide shaft is equal to a rigidity of the platen”.
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853